   Case: 1:20-cr-00370 Document #: 20 Filed: 08/18/20 Page 1 of 17 PageID #:409




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

IN THE MATTER OF THE                         No. 20 CR 370
EXTRADITION OF FRANCIS CARR
                                             Magistrate Judge Beth W. Jantz

                    MEMORANDUM OPINION AND ORDER

      Defendant Francis Carr is currently in the custody of the United States

Marshals Service awaiting a hearing on the extradition request of the Government

of Ireland to face a charge of dangerous driving causing the deaths of two victims.

For the reasons discussed below, the Court grants the United States’ motion to

detain Carr, dkt. 7, 8, and denies Carr bail pending a decision on whether he will be

extradited to Ireland.

                                 BACKGROUND

      Carr is a dual citizen of Ireland and the United States, who has been living in

the United States most recently since December 2017. The following allegations are

drawn from the Irish charge now pending against Carr, as well as the

accompanying extradition request documents. In June 2017, in Ireland, Carr

crashed his car into a pillar, causing the deaths of his two passengers. Witnesses

said they saw Carr and passengers Sean Halloran and Orla O’Malley, leave a local

pub after a night of drinking and socializing on June 4 around 3:30 a.m. The three

got into a black Lexus in the pub’s parking lot, and Carr drove the car away from

the lot at a high speed. Approximately ten minutes later, other witnesses heard
   Case: 1:20-cr-00370 Document #: 20 Filed: 08/18/20 Page 2 of 17 PageID #:410




what sounded like a car doing donuts and then a crash. One witness went to the

scene of the crash and pulled Carr out of the driver’s side of the Lexus.

      A police officer who arrived on the scene observed a black Lexus positioned

“at a right angle to the road and the passenger side of the vehicle was crushed

against a farmyard block wall.” Halloran died upon impact, and O’Malley died

several hours later from injuries suffered in the crash. Scene witnesses pointed to

Carr, who was sitting on house steps across the street, as another person who had

been in the car. Carr told a paramedic that he was driving and “said he killed his

friends.” He was then taken to the hospital for treatment of his injuries, but no tests

were done to establish the level of any alcohol in his system.

      Ten days later, Irish police questioned Carr about the accident with his

attorney present. Carr admitted that he owned the Lexus but said he could not

remember what happened the night of the crash and guessed that he drove his own

car that night. When questioned again about a week later, after having been booked

at the police station, Carr maintained that he had no clear memory of much of that

night but accepted that he was the driver of his own car.

      On November 23, 2017, the Irish prosecutor issued a “directive” to charge

Carr with dangerous driving causing the deaths of two victims, in violation of

Ireland’s section 53(1) of the Road Traffic Act of 1961, as amended. On February 14,

2018, Carr was formally charged with that offense, and the District Court Area of

Castlebar, Ireland, issued a warrant for his arrest.




                                           2
   Case: 1:20-cr-00370 Document #: 20 Filed: 08/18/20 Page 3 of 17 PageID #:411




        On January 30, 2019, pursuant to an extradition treaty between Ireland and

the United States, Ireland submitted a formal request through diplomatic channels

for Carr’s arrest and extradition. See dkt. 1 at 26–27 (letter requesting extradition).

On July 20, 2020, this Court issued an arrest warrant for Carr. Dkt. 5. On July 22,

2020, Carr was arrested and had his initial appearance on the complaint; the

United States orally moved to detain Carr and filed a memorandum in support of

detention pending the extradition proceedings. Dkt. 7, 8. On July 29, 2020, Carr

filed a written response to the Government’s motion for detention, dkt. 13, and oral

argument was heard by this Court on July 31, 2020, dkt. 16. The Court commends

both counsel for their helpful briefing and thorough and thoughtful oral arguments,

especially on the expedited basis on which the bail hearing took place in this case.

        Carr currently is in custody at the Metropolitan Correctional Center (“MCC”)

in Chicago.

                                    DISCUSSION

   I.      Relevant legal principles

        International extradition proceedings are governed by 18 U.S.C. § 3184, a

statutory scheme that does not address the issue of bail. The Supreme Court has

recognized, however, that a defendant may be entitled to bail in an extradition case

only if he shows that there are “special circumstances” warranting his release, and

that bail “should not ordinarily be granted.” Wright v. Henkel, 190 U.S. 40, 63

(1903). Bail is difficult to obtain in these matters because of the United States’

important interest in complying with its treaty obligations: “[i]f the United States




                                           3
   Case: 1:20-cr-00370 Document #: 20 Filed: 08/18/20 Page 4 of 17 PageID #:412




were to release a foreign fugitive pending extradition and the defendant absconded,

the resulting diplomatic embarrassment would have an effect on foreign relations

and the ability of the United States to obtain extradition of its fugitives.” In re

Extradition of Molnar, 182 F. Supp. 2d 684, 687 (N.D. Ill. 2002).

         Following Wright, courts have not precisely defined “special circumstances,”

but it is nonetheless clear that defendants face a high burden in extradition cases,

and courts only infrequently grant bail. Matter of Extradition of Budrys,

No. 19 M 179, 2019 WL 1958566, at *2 (N.D. Ill. May 2, 2019). Generally, “special

circumstances are limited to circumstances in which the justification for release is

as pressing as well as plain.” Matter of Extradition of Noeller, No. 17 CR 664,

2017 WL 6462358, at *3 (N.D. Ill. Dec. 19, 2017) (alterations and internal quotation

marks omitted). As evidenced by the word “special,” these circumstances must be

“extraordinary and not merely applicable to all defendants facing extradition.”

Id. at *4. Additionally, as the defense here correctly acknowledges, see dkt. 13 at 7,

before the Court considers whether “special circumstances” are present such that

bail is warranted, Carr must show that he is not a flight risk nor a danger to the

community. Budrys, 2019 WL 1958566, at *2.

   II.      Carr is neither a flight risk nor a danger to the community.

         In order to establish that he is not a flight risk, Carr relies on his open

presence in the United States for two and a half years, the numerous ties he has to

Chicago, and his cooperation with Irish and American authorities. Carr also

contends that there is no evidence that he has attempted to avoid prosecution on




                                              4
   Case: 1:20-cr-00370 Document #: 20 Filed: 08/18/20 Page 5 of 17 PageID #:413




the charged offense. The Government counters that Carr is a flight risk because the

timing of his departure from Ireland—and the fact that he has not returned since

December 2017 despite having immediate family there—is suspicious, and that he

is in flight by virtue of being in the United States instead of returning to Ireland to

face the charge.

      On this record, it is not clear that Carr knew of or attempted to avoid the

prosecution for the Irish charge. Irish authorities did not authorize a charge against

Carr until November 2017, four months after his last interview with police.

According to Carr, he received only a ticket for the car accident in August 2017, and

lived in London from August to December 2017 but was traveling back to Ireland

“frequently” on weekends. Dkt. 13 at 4; see dkt. 13-2 (photo of ticket). He contends

that he did not know the status of the investigation during that time. At the

beginning of December 2017, before an arrest warrant had issued, Carr moved to

Chicago (where he had spent some of his childhood and where some of his extended

family lived), traveling under his own name. Even assuming that Carr knew about

the potential for prosecution when he moved, he has been openly living and working

in the United States for two and a half years, see dkt. 13-3 (evidence of open

presence), and there is no evidence that he attempted to conceal his whereabouts

from the relevant authorities or even knew of the charge from when it issued in

February 2018 until his arrest on July 22, 2020.

      Moreover, the Court recognizes that Carr is a United States citizen who has

substantial ties to Chicago, including family and relationship ties. See dkt. 13-1




                                           5
   Case: 1:20-cr-00370 Document #: 20 Filed: 08/18/20 Page 6 of 17 PageID #:414




(letters from family and friends). And his relatives have offered to post security

should the Court be inclined to grant him bail pending a decision on extradition. In

light of his ties to the community and insufficient evidence establishing Carr’s

avoidance of the charge, the Court concludes that Carr is not a flight risk and that

conditions of supervision exist that could secure his appearance in this case.

      The Court further finds that Carr is not a danger to the community. The

Government largely rests its argument regarding dangerousness on the nature of

the charged offense. Although the charge is indeed serious, the Court notes that it is

not a volitionally violent offense, nor does Carr have a documented pattern of

engaging in similarly alleged conduct. Significantly, Carr has no other identified

criminal history. Accordingly, the Court declines to find Carr a danger to the

community.

   III.   Carr has failed to establish that “special circumstances” warrant
          his pre-hearing release.

      Finding that Carr has satisfied the prerequisite showings that he is not a

flight risk nor a danger to the community, the Court now turns to whether Carr has

established “special circumstances.” Carr posits six “special circumstances” that he

argues, whether viewed standing alone or in combination, warrant his pre-hearing

release: (1) no diplomatic necessity for detention exists given that the Irish Supreme

Court has disapproved of the “special circumstances” test and Irish courts routinely

grant bail in extradition cases; (2) no diplomatic necessity for detention exists given

that Ireland and the United States have failed to prioritize the prosecution of the

offense and Carr has lived openly in the United States for more than two and a half



                                           6
    Case: 1:20-cr-00370 Document #: 20 Filed: 08/18/20 Page 7 of 17 PageID #:415




years; (3) the prevalence of Covid-19 at the jail threatens his health, and the

current jail lockdown both hinders his ability to prepare his defense and weakens

the diplomatic rationale for detention; (4) he is a United States citizen who did not

know there was a pending criminal charge in Ireland; (5) he is likely to succeed at

his extradition hearing because the charged offense is not an extraditable offense;

and (6) his extradition hearing will address “unusually complicated legal questions”

and fact issues that will “likely take a significant period of time to resolve.”

Dkt. 13 at 3.

      The Court holds that Carr has not met his high burden to show that “special

circumstances” exist 1—even if the alleged circumstances are viewed collectively—

and addresses in turn each of Carr’s posited “special circumstances.”

    A. Ireland’s position regarding bail in extradition cases

      Carr first argues that there is no diplomatic rationale to deny him bail

because Irish courts disapprove of the United States’ “special circumstances” test in

extradition matters and routinely grant bail to defendants facing international

extradition. Courts in the United States vary over whether the availability of bail in

extradition proceedings in the country requesting extradition can constitute a

“special circumstance.” Compare United States v. Kollmar, No. 19-mj-70677-MAG-1




1The Court recognizes that there is a split in authority regarding whether an
extradition defendant must establish “special circumstances” by a preponderance of
the evidence or by clear and convincing evidence. See, e.g., In re Extradition of
Beresford-Redman, 753 F. Supp. 2d 1078, 1088 (C.D. Cal. 2010) (recognizing a split,
but not deciding it). The Court need not decide which standard to apply because it
determines that Carr has not met his burden under either standard.


                                            7
   Case: 1:20-cr-00370 Document #: 20 Filed: 08/18/20 Page 8 of 17 PageID #:416




(KAW), 2019 WL 2163005, at *3–5 (N.D. Cal. May 17, 2019) (finding evidence that

Canada would grant extradition defendants bail for similar offenses, in a case

involving charges more than twenty years old, was one of multiple “special

circumstances” that collectively warranted bail), and United States v. Taitz,

130 F.R.D. 442, 446–47 (S.D. Cal. 1990) (concluding that availability of bail to

defendant facing extradition to South Africa was one of several “special

circumstances” that together warranted bail), with United States v. Bowman,

No. 19-MJ-05089-JLB-1, 2020 WL 835342, at *4–5 (S.D. Cal. Feb. 20, 2020)

(rejecting availability of bail for extradition defendants in charging country as

“special circumstance”), and Matter of Extradition of Drumm, 150 F. Supp. 3d 92, 98

(D. Mass. 2015) (same for defendant facing extradition to Ireland).

      The Court finds the reasoning of Bowman and Drumm to be more persuasive.

Permitting an extradition defendant to obtain bail if a charging country would

grant it would run counter to the United States’ strong presumption against bail

and could swallow the rule. See Bowman, 2020 WL 835342, at *5. Moreover,

considering bail availability in the charging country as a “special circumstance”

requires courts here to wade through a foreign country’s law and speculate

regarding whether bail would be granted for a similarly situated defendant. See id.;

see also Matter of Extradition of Rouvier, 839 F. Supp. 537, 540–41 (N.D. Ill. 1993)

(rejecting domestic bail availability in charging country as special circumstance in

part because of the “searching review[ ] of foreign laws” required).




                                           8
   Case: 1:20-cr-00370 Document #: 20 Filed: 08/18/20 Page 9 of 17 PageID #:417




         Here, Carr draws the Court’s attention to numerous Irish cases where bail

was granted to defendants facing extradition to the United States. The Court,

however, is reluctant to extrapolate from those cases that bail would necessarily be

granted to Carr in Ireland without further review of its law. Even assuming Carr is

correct regarding Irish law, the Court does not find that the Irish practice of

granting bail in extradition matters constitutes a “special circumstance,” for the

reasons discussed above. The fact that Ireland would grant bail under similar

circumstances does not undercut the United States’ strong preference for keeping

extradition defendants in custody in order to fulfill its own treaty obligations. Each

country is entitled to decide how it wants to handle extradition cases for itself, and

this Court must apply the law as it is in the United States.

   B. Failure to prioritize prosecution of this offense

         Carr next argues that the diplomatic rationale for detention is also

undermined because Ireland and the United States have failed to make prosecuting

his case a priority, citing the three-year delay between the car accident in Ireland

and Carr’s arrest in the United States. Contrary to this position, however, “[c]ourts

generally consider delay a factor where the extradition hearing itself was delayed or

the defendant’s liberty interests were greatly affected.” Budrys, 2019 WL 1958566,

at *3.

         To be sure, there were gaps between Carr’s last police interview in June 2017

and the formal charge on February 14, 2018 (eight months); between the formal

charge and Ireland’s extradition request on January 30, 2019 (eleven months); and




                                            9
   Case: 1:20-cr-00370 Document #: 20 Filed: 08/18/20 Page 10 of 17 PageID #:418




the extradition request and Carr’s arrest in this matter (July 22, 2020) (eighteen

months). None of these gaps, however, demonstrate that Ireland or the

United States dawdled in prosecuting this case to the extent necessary to find a

“special circumstance.” See, e.g., Matter of Extradition of Ricardo Alberto Martinelli

Berrocal, 263 F. Supp. 3d 1280, 1299–300 (S.D. Fla. 2017) (concluding two-year

delay between defendant moving to United States and filing of extradition

complaint was not “special circumstance”); cf. United States v. Castaneda-Castillo,

739 F. Supp. 2d 49, 57–58 (D. Mass. 2010) (holding that delay was “special

circumstance” where there was twenty-five-year delay in filing charges against

defendant and additional three-year delay before seeking extradition); Bowman,

2020 WL 835342, at *5 (granting bail when charged offenses occurred more than

fifty years ago; Scottish government did not investigate the claims until four years

after the victims’ claims; and the Scottish government did not pursue extradition

until three and a half years after obtaining an arrest warrant); Kollmar, 2019 WL

2163005, at *3-5 (granting bail in case involving charges more than twenty years

old).

        Carr’s citation to In re Extradition of Chapman to support his position that

the three-year delay here is a “special circumstance” is distinguishable, as the court

in that case relied not just on the delay but on a combination of factors to support

its finding of “special circumstances,” including the fact that the defendants




                                          10
    Case: 1:20-cr-00370 Document #: 20 Filed: 08/18/20 Page 11 of 17 PageID #:419




themselves had a television show in which they pursued fugitives. 2 459 F. Supp. 2d

1024, 1027–28 (D. Haw. 2006).

       Additionally, Carr has not demonstrated that the three-year delay here has

adversely affected his liberty interests. See Budrys, 2019 WL 1958566, at *3. By

Carr’s own admission, he was living openly in Chicago for the past two and a half

years. Now that he is in custody on the charge, the proceedings are moving

promptly; the Court held a hearing on detention within ten days of his arrest and

already has set a comprehensive briefing schedule on the merits. See dkt. 16, 17.

    C. COVID-19-related concerns

       Carr next contends that the current public health situation is a “special

circumstance,” largely relying on the general risk that Covid-19 poses to his health.

Carr is young (22 years old), and does not have any underlying health conditions

recognized as high-risk factors. 3 Although the Court acknowledges the very real

threat posed by Covid-19, it declines to find that it constitutes a “special

circumstance” absent a showing of a specific risk to Carr’s health.



2The defendants in Chapman were featured on the cable television program, “Dog:
The Bounty Hunter,” which at the time was the most popular show on A & E.
459 F. Supp. 2d at 1025.

3During the July 31, 2020 hearing, Carr affirmatively waived his right to privacy
on this issue. He reported that he had tested positive for Covid-19 upon his arrest
but later tests had come back negative for the virus. The Court notes that it is a
scientifically open issue as to whether being infected with Covid-19 confers future
immunity from the virus, but it is at least possible that Carr has less risk of
contracting the disease if he has already had it. See Katherine J. Wu, Scientists See
Signs of Lasting Immunity to Covid-19, Even After Mild Infections, N.Y. TIMES,
Aug. 16, 2020, https://www.nytimes.com/2020/08/16/health/coronavirus-immunity-
antibodies.html.


                                           11
   Case: 1:20-cr-00370 Document #: 20 Filed: 08/18/20 Page 12 of 17 PageID #:420




      Other courts have similarly determined that generalized assertions of the

risk of contracting Covid-19 in jail are insufficient to constitute “special

circumstances” such that pre-hearing release would be appropriate. See, e.g., Risner

v. Fowler, No. 3:19-cv-03078-N (BT), 2020 WL 2110579, at *4–5, 7 (N.D. Tex. May 1,

2020) (concluding that risk of contracting virus was not a “special circumstance”

even for defendant with underlying health conditions); Valentino v. U.S. Marshal,

No. 4:20-CV-304, 2020 WL 1950765, at *1–2 (S.D. Tex. Apr. 15, 2020) (finding no

“special circumstance” where senior defendant did not present evidence of

“immediate danger” to him of contracting virus). Carr cites Matter of Extradition of

Toledo Manrique, No. 19-mj-71055-MAG-1 (TSH), 2020 WL 1307109 (N.D. Cal.

Mar. 19, 2020), as a contrary example, but that case is inapposite to Carr’s

situation—it involved a 74-year-old vulnerable person and was decided toward the

beginning of the outbreak when it was unclear whether the jail at issue would be

able to test for the virus. Thus, the Court concludes that Carr has not demonstrated

his risk vis a vis Covid-19 at this time warrants pre-trial release.

      As to Carr’s argument that the difficulties in communicating with counsel

and investigating his case during the pandemic are “special,” the Court certainly

appreciates that it is more difficult to communicate right now when jails have

measures in place to prevent an outbreak. However, the Court is not persuaded that

the additional restrictions make these concerns extraordinary to meet the standard

for extradition bail. Although it now takes extra time and effort to set up phone

calls with the jail because of the pandemic and no in-person visits are possible at




                                           12
   Case: 1:20-cr-00370 Document #: 20 Filed: 08/18/20 Page 13 of 17 PageID #:421




this time, phone calls are nevertheless still available. Indeed, the defense explained

on the record that Carr and his counsel discussed this case in advance of the

detention hearing twice by telephone.

      Carr also argues that his placement in segregation pending being cleared as

negative for Covid-19 undermines the diplomatic rationale for his detention, as

Ireland disapproves of “solitary confinement.” Dkt. 13 at 18–19. But, as discussed

during oral argument, Carr’s stay in segregation is temporary; there is no reason to

expect that the MCC will seek to keep Carr in segregation once he has successfully

completed his two-week quarantine. The Court declines to find that a two-week

quarantine is a “special circumstance” justifying pre-trial release.

   D. Status as a United States citizen and a non-flight risk

      Carr acknowledges that his fourth identified consideration—that he is a

United States citizen and generally not a flight risk—has been rejected as a

standalone “special circumstance.” Dkt. 13 at 19–20. See, e.g., Noeller,

2017 WL 6462358, at *4. As Carr suggests, the Court has considered his

United States citizenship and lack of flight risk in combination with the other

identified circumstances, but nonetheless concludes that those considerations do not

meet the difficult “special circumstances” standard warranting his pre-hearing

release.

   E. Likelihood of success on the merits

      “A high probability of success on the merits at an extradition proceeding” can

constitute a special circumstance. Budrys, 2019 WL 1958566, at *4. Here, Carr




                                          13
   Case: 1:20-cr-00370 Document #: 20 Filed: 08/18/20 Page 14 of 17 PageID #:422




maintains that he has satisfied this standard by demonstrating that the charged

offense is not extraditable. Under the extradition treaty between the United States

and Ireland, the charged offense must be punishable by more than a year in prison

under the laws of both countries in order to be extraditable. Dkt. 1 at 17. According

to Carr, the Irish offense with which he has been charged—dangerous driving

resulting in death—allows for a conviction if a person was merely negligent, while

the Illinois counterpart requires a mental state of at least recklessness. Thus, he

contends, the Irish offense is not a felony punishable by more than a year in prison

under Illinois law and therefore is not extraditable.

      The argument Carr raises certainly warrants further development, and the

parties are currently briefing this issue for the Court’s consideration on the merits.

See dkt. 17. But the Court cannot determine that Carr has a “high probability” of

success at this point in the proceedings. Carr himself states that this treaty issue is

“a matter of first impression,” dkt. 13 at 28, and his proffered argument is nuanced

and involves parsing the treaty’s language as well as both Irish and American law,

see id. at 20–27.

      Thus, even assuming that Carr has nonfrivolous legal defenses, he has not

shown at this stage that they have such a high likelihood of success that they

constitute a “special circumstance.” See Matter of Extradition of Taylor, No. 20-MJ-

1069-DLC, 2020 WL 3893049, at *4 (D. Mass. Jul. 10, 2020); United States v. Kin-

Hong, 83 F.3d 523, 524 (1st Cir. 1996) (per curiam).




                                          14
   Case: 1:20-cr-00370 Document #: 20 Filed: 08/18/20 Page 15 of 17 PageID #:423




   F. Anticipated length of extradition proceedings

         Finally, Carr contends that his extradition proceedings are likely to take a

considerable amount of time, in large part because he says he plans at this point to

investigate the offense, challenge his extradition on multiple, complex grounds, and

exhaust all appeals. Dkt. 13 at 27–29. This is not a case, however, in which the

charge itself is overly complex such that lengthy proceedings are inevitable; there is

a single count, and it is not clear that the evidence is particularly voluminous.

Cf. Taitz, 130 F.R.D. at 445–46 (concluding that anticipated length of proceedings

was “special circumstance” where defendant was charged with 434 counts of fraud

in a complex case with voluminous evidence, and more than six months had already

passed without the extradition hearing being held due to the complexity of the

case).

         And it is worth noting that the delay is merely hypothetical at this point. For

instance, the Court has adopted, based on the parties’ agreement, a bifurcated

briefing schedule that has the potential to streamline these proceedings.

See dkt. 17. Moreover, there are limitations on the extent to which an extradition

defendant can present evidence in an extradition hearing contesting the underlying

charge; a defendant cannot introduce contradictory evidence, rather he can only

offer evidence that explains or clarifies the demanding country’s proof. Budrys,

2019 WL 1958566, at *4. The Court notes that, although it has not addressed the

issue yet, the Government asserts that most of the evidence Carr seeks to provide

would be contradictory and thus inadmissible.




                                            15
   Case: 1:20-cr-00370 Document #: 20 Filed: 08/18/20 Page 16 of 17 PageID #:424




      Therefore, the Court rejects potential for an extended delay as a “special

circumstance” both because it is hypothetical at this point, and it would largely

arise from Carr’s own strategic decisions—as is certainly his right—to vigorously

challenge his extradition. See, e.g., Kin-Hong, 83 F.3d at 525; Berrocal, 263 F. Supp.

3d at 1297–98.

   G. Combination of circumstances

      Having explained its reasons for rejecting each of Carr’s proposed “special

circumstances,” the Court determines that these circumstances, even when viewed

together as a whole, are insufficient to meet the high burden Carr faces to justify

his release from custody pending a decision regarding extradition. See Budrys,

2019 WL 1958566, at *6. Overall, the United States has a significant interest in

ensuring it fulfills its treaty obligations, and Carr has not shown that the delay—

both prior to and potentially during his extradition proceedings—coupled with the

hardships he will face in detention and his lack of flight risk are “special

circumstances” setting him apart from other extradition defendants and warranting

his release.

                                        *****

      The Court is not blind to the significant impact that detaining Carr will have,

not only on him, but also on his family and friends. It undoubtedly already has and

will continue to upend Carr’s established life in the United States. But these are

unfortunate realities that most extradition defendants experience. Given that Carr

now faces continued detention while he contests his extradition from the




                                           16
   Case: 1:20-cr-00370 Document #: 20 Filed: 08/18/20 Page 17 of 17 PageID #:425




United States, the Court notes that Carr may have other options to seek a

resolution of the Irish charge against him, perhaps directly through counsel in

Ireland now, or waiving any further extradition proceedings here and being

returned to Ireland expeditiously where he can again seek bail, see, e.g., Berrocal,

263 F. Supp. 3d at 1284.

                                   CONCLUSION

      For the reasons discussed above, the Court grants the United States’ motion

to detain Carr, dkt. 7,8, and denies Carr bail pending the resolution of the

extradition proceedings against him.



                                               E N T E R:



 Dated: August 18, 2020
                                               BETH W. JANTZ
                                               United States Magistrate Judge




                                          17
